Exhibit 10(g)(1)

XEROX CORPORATION

UNFUNDED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

2007 AMENDMENT AND RESTATEMENT

Section 1. Plan Name

The plan name is the Xerox Corporation Unfunded Supplemental Executive
Retirement Plan (referred to herein as the “Plan” or “SERP”).

Section 2. Effective Date

The original effective date of the Plan is June 30, 1982. The Plan was restated
on six previous occasions, effective February 4, 1985, January 1,
1990, December 6, 1993, December 9, 1996, October 13, 1997, and April 2, 2004.
This Amendment and Restatement is effective as of the date hereof and dates set
forth herein.

Section 3. Purpose of the Plan

The Plan is designed to address special circumstances involved in the retirement
of executives.

Section 4. Covered Employees

The following employees of Xerox Corporation (the “Company”) are covered by the
Plan:

(A) All employees who were corporate officers of the Company at grade level 25
and above on the original effective date of the Plan (the “Grandfathered
Officers”).

(B) All employees who were corporate officers at grades 23 or 24 on the original
effective date of the Plan or who first become corporate officers of the Company
at grade level 23 and above after the original effective date of the Plan and do
not fall within categories (D) through (G) below (the “Officers”).

(C) Certain employees who received a letter dated September 2, 1982 from David
T. Kearns regarding Executive Retirement Guidelines (the “Guideline Employees”).

(D) All employees who were corporate officers of the Company on the date of the
1996 Restatement who first commenced employment with the Company on or after
attainment of age 40 and whose names appeared on a list presented at the meeting
of the Executive Compensation and Benefits Committee held December 9, 1996 and
made part of the records of that meeting which list is incorporated herein by
reference and made a part of the Plan (“Grandfathered Mid-Career Officers”).

(E) All employees who after the date of the 1996 Restatement first commence
employment with the Company on or after attainment of age 40 who are elected
corporate officers and whose names were added to the list referred to in
Section 4(D) above upon selection by the Chief Executive Officer of the Company
as maintained with the records of the Executive Compensation Department of the
Company which list as so modified from time to time is incorporated herein by
reference and made a part hereof (“Mid-Career Officer Hires”).

(F) All employees who after the date of the 1996 Restatement are elected
officers of the Company and are authorized by the Compensation Committee of the
Board of Directors to receive benefits under this Plan.

(G) All employees who were in payroll Band A of the Company on the date of the
1996 Restatement who first commenced employment with the Company on or after
attainment of age 40 and whose names are set forth on a list which has been
approved by the Vice President responsible for Human Resources and placed with
the records of the Executive Compensation Department of the Company which



--------------------------------------------------------------------------------

list is incorporated herein by reference and made a part of the Plan
(“Grandfathered Mid-Career Band A Employees”).

(H) All employees who after the date of the 1996 Restatement first commence
employment with the Company on or after attainment of age 40 who are hired into
payroll Band A selected by the Vice President of the Company responsible for
Human Resources, or his or her designee, such selection to be evidenced by the
placement of the employee’s name on a list to be maintained from time to time by
such Vice President or his or her designee, which list is incorporated herein by
reference and made a part of the Plan (“Mid-Career Band A Hires”).

(I) Grandfathered Mid-Career Officers, Mid-Career Officer Hires, Grandfathered
Mid-Career Band A Employees and Mid-Career Band A Hires are sometimes together
referred to as “Mid-Career Executives”.

(J) The employees referred to in paragraphs A through H above are together
referred to herein as “Participants”.

Section 5. Eligibility for Benefits

(A) Participants must have attained the following age and completed the
following Years of Service to be eligible for benefits under the Plan:

(1) Grandfathered Officers and Guideline Employees — age 55, Years of Service —
5.

(2) Officers — age 60, Years of Service — 10.

(3) Grandfathered Mid-Career Officers — the age set forth opposite their
respective names on Schedule A, Years of Service — 5.

(4) Mid-Career Officer Hires — the age determined by the Chief Executive Officer
of the Company as reflected in Schedule A, Years of Service — 5.

(5) Grandfathered Mid-Career Band A Employees — the age set forth opposite their
respective names on the Schedule B, Years of Service — 5.

(6) Mid-Career Band A Hires — the age determined by the Vice President
responsible for Human Resources or his or her delegate as set forth on Schedule
C referred to above, Years of Service 5.

(B) If a Participant who is an employee or former employee of the Company, or a
surviving spouse of a Participant, is deemed prior to a Change in Control (as
defined in Section 7) by the Plan Administrator, in her sole and absolute
discretion, to have engaged in detrimental activity against the Company, such
employee, former employee or surviving spouse shall not be eligible to receive
benefits under the Plan. (Detrimental activity shall include, but not be limited
to, engaging in litigation against the Company or the Plan.)

Section 6. Supplemental Retirement Benefit

(A) The benefit payable under the Plan shall be a monthly retirement benefit
equal to:

One and two-thirds percent of Average Monthly Compensation of the Participant
multiplied by the number of full and fractional Years of Participation up to
thirty less

(a) One and two-thirds percent of the Social Security Benefit multiplied by the
number of full and fractional Years of Participation up to thirty; and

 

2



--------------------------------------------------------------------------------

(b) The monthly retirement benefit payable under the Company’s Retirement Income
Guarantee Plan (“RIGP”) (stated as a Life Annuity)1 as it is in effect as of and
from time to time after January 1, 1990;

subject to the “Adjustments” set forth in subsections (B) through (F) below.
Effective January 1, 2005, benefits payable under the plan shall commence six
months following separation from service as defined for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”). The first payment
shall include the six months of payments that would otherwise have been made.

“Average Monthly Compensation” shall be determined under RIGP without regard to
the dollar limitation contained in the Plan as required by Section 401(a)(17) of
the Code; and, notwithstanding the above, shall also include any compensation
provided under the Xerox Corporation CEO Challenge Bonus Program.

“Social Security Benefit” shall mean the monthly benefit which a retired
Participant or a terminated Participant receives or would be entitled to receive
at the age at which unreduced retirement benefits are then paid under the U.S.
Social Security Act (or at his sixty-second birthday, in the case of a retired
Participant who has at least thirty Years of Service or who, on such
Participant’s retirement, is the pilot of an airplane operated by the Company),
as a primary insurance amount under the U.S. Social Security Act, as amended,
whether he or she applies for such benefit or not, and even though he or she may
lose part or all of such benefit for any reason.

The amount of such Social Security Benefit to which the retired or terminated
Participant is or would be entitled shall be computed by the Administrator for
the purposes of the Plan as of the January 1 of the calendar year of retirement
or termination. In computing such amount, the Administrator shall use estimated
benefit tables developed by the Plan’s actuary, the five-year average
compensation of the Participant and the assumption that the Participant’s
compensation prior to the fifth year preceding the year of termination grew in
accordance with average national wages.

(B) Grandfathered Officers — Adjustments shall be

(1) The monthly benefit and the Social Security Benefit shall be calculated at
the rate of 3 1/3% of Average Monthly Compensation and of the Social Security
Benefit, respectively, for each full or fractional Year of Participation up to a
maximum of 15 Years of Participation.

(2) There shall be no reduction in the benefit payable upon retirement on or
after attainment of age 55 on account of payment commencing prior to attainment
of age 65.

(3) Amounts included in the Participant’s Executive Expense Allowance shall be
included in determining Average Monthly Compensation.

(C) Officers — Adjustments shall be that there shall be no reduction in the
benefit payable upon retirement on or after attainment of age 60 on account of
payment commencing prior to attainment of age 65 and no part of the Executive
Expense Allowance shall be included in determining Average Monthly Compensation.

(D) Guideline Employees — An adjustment shall be that there shall be no
reduction in the benefit payable upon retirement on or after attainment of age
55.

(E) Mid-Career Executives — Adjustments shall be

(1) The monthly benefit and the Social Security Benefit shall be calculated at
the rate of 2.5% of the Average Monthly Compensation and of the Social Security
Benefit, respectively, for each full or fractional Year of Participation up to a
maximum of 20 Years of Participation.

(2) There shall be no reduction in the benefit payable upon retirement on or
after attainment of age 60 on account of payment commencing prior to attainment
of age 65 and no part

 

1 Defined terms in RIGP shall have the same meanings in the Plan, except as
otherwise noted herein

 

3



--------------------------------------------------------------------------------

of the Executive Expense Allowance, if any, shall be included in determining
Average Monthly Compensation.

(F) All Participants — Adjustments shall be

(1) Average Monthly Compensation shall be calculated including any compensation
deferred by the Participant during the period used in calculating Average
Monthly Compensation (except that there shall not be included any increase in
Participant’s compensation which became payable under the Company’s policy of
increasing compensation by the amount which cannot be added to the Participant’s
accounts under the Company’s Savings Plan (“Savings Plan”) by reason of the
limitation contained in Section 415 of the Code .

(2) The following additional amounts shall be deducted from the hypothetical
monthly benefit:

(a) The value of the portion of the Participant’s Account under the Company’s
Deferred Compensation Plan For Executives, if any, resulting from the Retirement
Account portion of the Profit Sharing Adjustment (as defined in such Deferred
Compensation Plan) translated into an annuity (single life or joint and
survivor, as appropriate) payable commencing on the date of retirement; and

(b) The benefit payable under the Company’s Unfunded Retirement Income Guarantee
Plan (“Unfunded RIGP”).

(c) Any amount paid to the participant from which FICA taxes are withheld
related to nonqualified retirement benefits from a plan sponsored by the Company
which have not been previously withheld (or deemed to have been withheld because
the maximum tax had already been paid) and are payable upon retirement but
cannot be withheld from any single sum payment of compensation or other
nonqualified plan benefits translated to an annuity (single or joint and
survivor as appropriate) payable commencing on the date of retirement.

(d) The amount of that certain supplement provided to certain high-paid
participants in RIGP effective in 1989 when the RIGP benefit was modified
payable to the Participant in a lump sum translated to an annuity (single life
or joint and survivor as appropriate) payable commencing on the date of
retirement.

(e) The amount of any pension, retirement, severance or other post-employment
income benefits paid or payable to a Participant under plans or arrangements
provided by the Company (other than Salary Continuance provided by the Company),
or by any subsidiary of the Company, whether incorporated or organized in the
United States or in any other country of the world.

Section 7. Change In Control.

(A) Notwithstanding anything to the contrary in this Plan, in the event of a
Change in Control, as hereinafter defined, each Participant, including retired
Participants, shall be entitled to a benefit hereunder without regard to his or
her age or Years of Service at the time of such Change in Control (including,
without limitation, the benefit provided under Section 8 hereof, if applicable).
The benefit to which each Participant is entitled under this section shall be
equal in amount to the then present value of a benefit expressed in the form
provided in Section 10 hereof, commencing on the later of (i) the date of such
Change in Control, (ii) the date Guideline Employee or Grandfathered Officer
attains age 55, (iii) the date the Officers attain age 60 or (iv) in the case of
a Mid-Career Executive, the date such Participant attains the age specified in
Schedule A, B or C, and based upon such Participant’s Average Monthly
Compensation and Years of Participation as of the date of such Change in
Control.

In the event the Change in Control is a Section 409A-Conforming Change in
Control, as hereinafter defined, such benefit shall be payable commencing on the
date specified in subsection (B) of this Section 7. Otherwise, such benefit
shall be payable as otherwise provided in this Plan.

 

4



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to have occurred if:

(i) Any “Person” is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates) representing
20% or more of the combined voting power of the Company’s then outstanding
securities;

(ii) The following individuals (referred to herein as the “Incumbent Board”)
cease for any reason to constitute a majority of the directors then serving:
(1) individuals who, as of the date hereof, constitute the Board, and (2) any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended;

(iii) There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (1) a merger or consolidation which results in the directors of the Company
who were members of the Incumbent Board immediately before such merger or
consolidation continuing to constitute at least a majority of the board of
directors of the Company, the surviving entity or any parent thereof, or (2) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates) representing 20% or more of the combined
voting power of the Company’s then outstanding voting securities; or

(iv) The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
before such sale. For purposes of this definition of Change in Control, Person
shall have the meaning given in Section 3(a)(9) of the 1934 Act, as modified and
used in Section 13(d) and 14(d) of the 1934 Act, except that such term shall not
include Excluded Persons. “Excluded Persons” shall mean (1) the Company and its
subsidiaries, (2) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, (3) any
company owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
(4) any person who becomes a beneficial owner in connection with a transaction
described in sub-clause (1) of clause (iii) above, (5) an underwriter
temporarily holding securities of the Company pursuant to an offering of such
securities, or (6) an individual, entity or group who is permitted to, and
actually does, report its beneficial ownership on Schedule 13G (or any successor
Schedule), provided that if any Excluded Person described in this clause
(6) subsequently becomes required to or does report its beneficial ownership on
Schedule 13D (or any successor Schedule), then, for purposes of this definition,
such individual, entity or group shall no longer be considered an Excluded
Person and shall be deemed to have first acquired beneficial ownership of
securities of the Company on the first date on which such individual, entity or
group becomes required to or does so report on such Schedule.

A “Section 409A-Conforming Change in Control” is a Change in Control that
conforms to the definition under Section 409A of the Code of a change in
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, as such definition is set
forth in Treasury guidance.

(B) If the Change in Control is a Section 409A-Conforming Change in Control, the
benefit computed under subsection (A) shall be payable in a lump sum within five
days of such change in control. Upon the termination of employment of a
Participant following a Section 409A-Conforming Change in Control, such
Participant, if he or she has otherwise satisfied the requirements of Section 5

 

5



--------------------------------------------------------------------------------

hereof, shall be entitled to a benefit equal to the benefit to which he or she
would have been entitled without application of Section 7(B) reduced (but not
below zero) to reflect the value of the benefit he or she received pursuant to
Section 7(B).

(C) For purposes of Section 7(A) hereof, the present value of a benefit shall be
calculated based upon the interest rate which would be used by the Pension
Benefit Guaranty Corporation for purposes of determining lump sums for benefits
payable as immediate annuities with respect to plans terminating on the date on
which the change in control of the Company occurs and the 1983 GAM mortality
table, provided, however, that effective upon the date that the applicable
interest rate as specified in Section 417(e)(3)(A) of the Code is adopted for
use in RIGP, the present value hereunder shall thereafter be determined under
the applicable interest rate and mortality table as defined in
Section 417(e)(3)(A)(ii)(l) of the Code. For purposes of RIGP, each Participant
shall be treated as if he or she terminated employment upon the change in
control and had his or her benefits determined as if he or she were to begin
receiving benefits on the commencement date used in developing the present value
of the benefit in Section 7(A).

Section 8. Minimum Benefit

In no event shall the monthly retirement benefit payable to any Participant
other than Mid-Career Executives under the Plan be less than an amount which,
when added to the benefits payable under RIGP, 25% of the amount of the Social
Security Benefit and the amounts described in Section 6(F)(2) above, is equal to
25% of such Participant’s Average Monthly Compensation as adjusted in
Section 6(F)(1) for Participants and Section 6(B)(3) for Grandfathered Officers.

Section 9. Pre-Retirement Spouse’s Benefit

For purposes of this Plan, the term “spouse” shall have the same meaning as
“Spouse” under Section 1.36 of RIGP.

The benefit determined under (A) or (B) below whichever is applicable:

(A) The spouse of a Participant who dies after completing the appropriate age
and number of Years of Service pursuant to Section 5 while still employed by the
Company shall be entitled to a survivor benefit, commencing on the death of the
Participant, in an amount equal to 100% of the retirement benefit to which the
Participant would have been entitled under the Plan if the Participant had
retired on the last day of the month coincident with or next following the date
of the Participant’s death and elected a 100% joint and survivor annuity.

(B) The spouse of a Participant who dies while still employed by the Company,
but after completing the number of Years of Service that when added to his age
upon his death is greater than or equal to 70 but less than the requisite age
and number of Years of Service under Section 9(A) above, shall be entitled to an
adjusted survivor benefit. Such adjusted survivor benefit shall be calculated by
first reducing the benefit under Section 6(A) before applying the offset for
Section 6(A)(b) by 5% per year from the appropriate age pursuant to Section 5,
applying the offset in Section 6(A)(b), and then converting the result to an
actuarially equivalent 50% joint and survivor annuity. The adjusted survivor
benefit is 50% of this annuity amount, commencing on the death of the
Participant.

Section 10. Form of Benefit

The forms of benefit available under the Plan shall be for single Participants a
10-year certain and life annuity or life annuity and for married Participants a
50% or 100% joint and survivor annuity option, all as shall have been elected by
Participant on forms provided by the Administrator. The benefit payable to
single Participant who has failed to make such an election shall be a life
annuity and for a married Participant a 50% joint and survivor annuity. The
10-year certain and life annuity is the actuarial equivalent of the life annuity
and the 100% joint and survivor annuity is the actuarial equivalent of the 50%
joint and survivor annuity. Except as otherwise provided in Section 7(B) in no
event is the benefit payable in a lump sum. Notwithstanding anything herein to
the contrary, any marriages that occur subsequent to a Participant’s retirement
shall not entitle Participant to the forms of benefit available to married
Participants described herein.

 

6



--------------------------------------------------------------------------------

Section 11. Participant’s Rights Unsecured

The benefits payable under this Plan shall be unfunded. Consequently, no assets
shall be segregated for purposes of the Plan and placed beyond the reach of the
Company’s general creditors. The right of any Participant to receive benefits
under the provisions of the Plan shall be an unsecured claim against the general
assets of the Company.

Section 12. Section 409A of the Code. Notwithstanding any other provision of the
Plan, no election by any participant or beneficiary, and no payment to any
individual, shall be permitted under the Plan if such election or payment would
cause any amount to be taxable under Section 409A of the Code with respect to
any individual.

 

7



--------------------------------------------------------------------------------

Section 13. Other Plan Provisions

Other Plan provisions necessary to determine any benefit under the Plan shall be
the same as those described in RIGP.

Section 14. Plan Administration

(a) Duties of the Administrator. The Plan shall be administered by the
Administrator in accordance with its terms and purposes. The Administrator shall
determine the amount and manner of payment of the benefits due to or on behalf
of each Participant from the Plan and shall cause them to be paid by the Company
accordingly. The Administrator shall be the Vice President, Human Resources of
the Company.

(b) Authority of the Administrator. The Administrator may

(i) Construe and interpret the provisions of the Plan, determine all questions
of fact, and make rules and regulations under the Plan to the extent deemed
advisable or helpful by the Administrator;

(ii) Should any defect, omission, ambiguity or inconsistency in the Plan be
discovered at any time, the Administrator shall be empowered to take such action
as may be necessary to correct such defect, rectify such omission, resolve such
ambiguity or reconcile such inconsistency.

(c) Claims and Appeals. Claims and appeals regarding benefits under the Plan
shall be determined pursuant to section 503 of ERISA.

(d) Finality of Decisions The decisions made by and the actions taken by the
Administrator in the administration of the Plan shall be final and conclusive on
all persons, and the Administrator shall not be subject to individual liability
with respect to the Plan.

Section 15. Limitations of Actions

Any action brought in state or federal court for the alleged wrongful denial of
Plan benefits or for the alleged intentional interference with any Plan rights
to which a person is or may become entitled under ERISA must be commenced within
one year after the cause of action accrued.

Section 16. Amendment and Termination

It is the intention of the Company to continue the Plan indefinitely. The
Company expressly reserves the right to amend the Plan at any time and in any
particular manner, provided that any such amendment shall be made in accordance
with ERISA. Such amendments, other than amendments relating to termination of
the Plan or relating to benefit levels under Section 6 of the Plan, may be
effected by (i) the Board of Directors, (ii) a duly constituted committee of the
Board of Directors, or (iii) the Vice President of the Company responsible for
Human Resources or a representative thereof. In the event such office is vacant
at the time the amendment is to be made, the Chief Executive Officer of the
Company shall approve such amendment or appoint a representative. Amendments
relating to termination of the Plan or relating to benefit levels under
Section 6 of the Plan shall be effected pursuant to a resolution duly adopted by
the Board of Directors of the Company, or a duly constituted committee of the
Board of Directors of the Company, in accordance with the Business Corporation
Law of the State of New York.

Any amendment, alteration, modification or suspension under subsection (iii) of
the preceding paragraph shall be set forth in a written instrument executed by
the Vice President of the Company responsible for Human Resources.

Section 17. No Employment Rights

Nothing contained in the Plan shall be construed as a contract of employment
between the Company and a Participant, or as a right of any Participant to be
continued in the employment of the

 

8



--------------------------------------------------------------------------------

Company, or as a limitation of the right of the Company to discharge any of its
employees, with or without cause.

 

9



--------------------------------------------------------------------------------

Section 18. Assignment

The benefits payable under this Plan may not be assigned or alienated except as
may otherwise be required by law or pursuant to the Plan Administrator’s
absolute discretionary authority to deny benefits pursuant to Section 5(B) or to
the terms of a domestic relations order that has been approved by the Plan
Administrator.

Section 19. Law Applicable

This Plan shall be governed by the laws of the State of New York.

Section 20. Restriction of Venue. Any action in connection with the Plan by a
covered employee or beneficiary may only be brought in Federal District Court in
Monroe County, New York.

IN WITNESS WHEREOF, the Company has caused this Amendment and Restatement to be
signed as of the 4th day of December, 2007, effective as of the date hereof, and
dates set forth herein.

 

XEROX CORPORATION By:   /s/ P. M. Nazemetz   Vice President

 

10